Citation Nr: 1141954	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-11 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for limitation of motion with osteoarthritis of the right knee (previously denominated as internal derangement of the right knee) rated at 20 percent disabling prior to July 28, 2005 and from September 1, 2005 to February 8, 2006, and 30 percent disabling from February 9, 2006. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1974 to December 1974 and from April 1985 to June 1987. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from a May 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO), which increased the evaluation assigned to the Veteran's right knee disability to 20 percent.  The Veteran and her representative indicated continued dissatisfaction with this evaluation in subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated]. 

In a September 2005 rating decision, the RO awarded the Veteran a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 from July 28, 2005 to August 31, 2005 due to a partial arthroscopic medial meniscectomy performed on July 28, 2005.  A 20 percent rating was assigned thereafter. 

In a July 2007 rating decision, the again increased the assigned evaluation to 30 percent.  The Veteran and her representative indicated continued dissatisfaction with this evaluation in subsequent correspondence to the RO.  See AB, supra.

The issues of entitlement to service connection for a torn right rotator cuff, a bilateral shoulder condition, a bilateral ankle condition and a bilateral hand condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This matter was last before the Board in July 2010 at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In July 2010 the Board remanded the Veteran's claim for an increased evaluation of limitation of motion with osteoarthritis of the right knee to afford her a VA examination to ascertain the extent and severity of this condition.  The Veteran was scheduled for a VA examination, but failed to report thereto, despite the fact that she was advised of the consequences of failing to report via the Board's remand.  38 C.F.R. §§ 3.158, 3.655.

The Veteran has informed that she did not receive notice of her VA examination and thus requests that she be rescheduled for one.  A review of the claims file shows that the Veteran apparently moved and changed her address around the time she was scheduled for the VA examination.  It thus appears that the Veteran may not have been notified of her VA examination.  Good cause has accordingly been shown and the Veteran should be rescheduled for a VA examination.  Id.

The Board also notes that the claim of entitlement to a TDIU is inextricably intertwined with the claim remanded and must be deferred pending readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an examination to determine the nature and extent of her service-connected right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays and/or MRIs, should be performed. 

The examiner should record the Veteran's subjective symptoms as well as objective symptoms observed during clinical examination.  The examiner should note the range of motion of the Veteran's right knee using a goniometer, and should also indicate if the Veteran's right knee is unstable, and, if so, the extent of such instability. 

Also, the examiner should note whether there is increased impairment of function due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion testing.  To the extent possible, such additional impairment should be expressed in terms of additional loss of motion in degrees. 

In addition, the examiner should comment as to whether the symptomatology described above is due, in any part, to the Veteran's rheumatoid arthritis. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

